COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00290-CR
                               NO. 02-12-00291-CR


TOMMY SHAE CARGILL                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Tommy Shae Cargill attempts to appeal from his convictions for

aggravated robbery and felony driving while intoxicated.           The trial court’s

certifications of Appellant’s right to appeal state in each case that this “is a plea-

bargain case, and the defendant has NO right of appeal” and that “the defendant

has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2). On June 29,

      1
       See Tex. R. App. P. 47.4.
2012, we notified Appellant that these appeals could be dismissed unless he or

any party desiring to continue the appeals filed a response showing grounds for

continuing the appeals. Appellant filed a pro se response that does not present

grounds for continuing the appeals.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certifications

reflect that Appellant has no right of appeal, we dismiss these appeals for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 2, 2012




                                          2